DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgreen et al. (USP# 6,093,001).
Regarding claim 1, Burgreen discloses a blood pump comprising: a pump housing having a pump inlet and a pump outlet spaced apart along a longitudinally extending central pump axis (e.g. Fig. 2A, #132, #170).; a rotating assembly comprising an impeller (e.g. Fig. 2A, #156); and partial arc journal bearings that support the rotating assembly for rotation in the housing (e.g. Fig. 2A, #180, #184), wherein the rotating assembly is rotatable relative to the housing to pump blood from the pump inlet to the pump outlet (e.g. Col 3, ll 15-37).
Regarding claims 2-3, Burgreen discloses magnetic rings that exert a net radial force on the rotating assembly that maintains the axial position of the rotating assembly seated in the partial arc journal bearings (e.g. Fig. 2A, #163 – where there is a net radial force while spinning maintaining the impeller centered).
Regarding claim 4, Burgreen discloses magnetic rings comprise one or more magnets configured to produce a region of increased magnetic flux density pulls the rotating assembly into the partial arc journal bearings (e.g. Cols 3-4, ll 63 – 24).
Regarding claim 11, Burgreen discloses each of the partial arc journal bearings comprises a cylindrical journal component of the rotating assembly and a bushing component fixed to the housing, the bushing having a partial arc configuration extending partially around the circumference of the journal (e.g. Fig. 2A, where the bearing contact of 180 with the impeller structure is a partial arc only extending around a partial degree of the circumference.)
Regarding claim 17, Burgreen discloses the front partial arc journal bearing is positioned in the pump inlet and the rear partial arc journal bearing is positioned in the pump outlet (e.g. Fig. 2A. where it is clear that the inlet and outlet journals are near their respective inlet/outlet).
Regarding claim 18, Burgreen discloses the pump housing comprises an inner housing and an outer housing between which an axially extending primary flow channel is defined, the blood pump being configured to pump blood through the primary flow channel (e.g. Fig. 2A – where the inner housing extends from 138 to 142, and the blood flows through the channel between the central inner housing and the outer housing 122.
Regarding claim 19, Burgreen discloses the primary flow channel is annular and extends outside the stator assembly and the rotating assembly (i.e. Fig. 2A, where the cross section shows that the flow channel is annular around the inner housing extending from 138 to 142).
Regarding claim 20, Burgreen discloses helical flow straightening vanes that extend between the inner and outer housings in the primary flow channel (e.g. Fig. 2a, #144/140).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvik (US 2011/0236187; hereinafter “Jarvik”).
Regarding claim 1, Jarvik discloses a blood pump comprising: a pump housing having a pump inlet and a pump outlet spaced apart along a longitudinally extending central pump axis (e.g. Fig. 3).; a rotating assembly comprising an impeller (e.g. Fig. 3, #64); and partial arc journal bearings that support the rotating assembly for rotation in the housing (e.g. ¶¶ 43 – where posts 76, 78, 80, 82 all meet the rotor bearing), wherein the rotating assembly is rotatable relative to the housing to pump blood from the pump inlet to the pump outlet (e.g. ¶¶ 38).
Regarding claims 2-3, Jarvik discloses magnetic rings that exert a net radial force on the rotating assembly that maintains the axial position of the rotating assembly seated in the partial arc journal bearings (e.g. Fig. 3, #58/62 – where there is a net radial force while spinning maintaining the impeller centered).
Regarding claim 4, Jarvik discloses magnetic rings comprise one or more magnets configured to produce a region of increased magnetic flux density pulls the rotating assembly into the partial arc journal bearings (e.g. ¶¶ 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burgreen in view of Hidaka et al. (US 2009/0259308).
Regarding claims 5-10, Burgreen teaches motor rotor magnets that align axially with the motor stator windings (e.g. Fig. 2A, #163/161), but fails to expressly disclose a front and rear magnetic bearing rotor aligned with a front and rear magnetic bearing stator.  In the same field of endeavor, Hidaka discloses front and rear magnetic bearing stators (e.g. Fig. 13, 3a/8a or Fig. 19, #4a/8a/5c/5b) mounted in front of the motor stator, which extert a net radial force on the rotating assembly to pull the rotating assembly into the central bearing to keep the impeller central in the housing.  It would have been obvious to one of ordinary skill in the art, prior the effective filing date of the present invention, to substitute the magnetic bearing stators of Hidaka into the prior art of Burgreen, in order to yield the predictable results of improving the stability of the impeller during use.

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792